FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

In the Matter of: MAPLE-                 
WHITWORTH, INC.,
                                Debtor
                                                No. 07-56537
MICHAEL N. SOFRIS, aka Sofris                     BAP No.
APC,                                          CC-06-01098-KNB
                        Appellant,           Central District of
                v.                               California,
                                                Los Angeles
MAPLE-WHITWORTH, INC.; UNITED
STATES TRUSTEE; LARRY                             OPINION
WEINSTOCK; MICA BINTU-BROWN;
and EMANUEL PEREZ,
                        Appellees.
                                         
              Appeal from the Ninth Circuit
                Bankruptcy Appellate Panel
 Klein, Nielsen, and Brandt, Bankruptcy Judges, Presiding

                  Argued and Submitted
           December 9, 2008—Pasadena, California

                      Filed March 11, 2009

     Before: John T. Noonan and Barry G. Silverman,
  Circuit Judges, and Suzanne B. Conlon,* District Judge.

                   Opinion by Judge Conlon

   *The Honorable Suzanne B. Conlon, United States District Judge for
the Northern District of Illinois, sitting by designation.

                               3121
3122          IN THE MATTER OF MAPLE-WHITWORTH




                          COUNSEL

Michael N. Sofris, Michael N. Sofris APC, Beverly Hills,
California, for the appellant Michael N. Sofris, aka Sofris
APC.

Jerry Kaplan; David Scott Kadin, Kaplan, Kenegos & Kadin,
Beverly Hills, California, for the appellee Maple-Whitworth,
Inc.


                          OPINION

CONLON, District Judge:

   This court’s February 10, 2009 opinion recounts that Sofris,
joined by others in the Mayman-Nathan faction, filed an
involuntary Chapter 7 petition against Maple-Whitworth
under 11 U.S.C. § 303(a)-(b). Michael N. Sofris, aka Sofris
APC v. Maple-Whitworth, Inc. (In re Maple-Whitworth, Inc.),
___ F.3d ___, No. 07-56537, 2009 WL 310902, at *1 (9th
Cir. Feb. 10, 2009). This statement adopts the Bankruptcy
Appellate Panel’s characterization of the involuntary petition
as a Chapter 7 petition. Michael N. Sofris, APC v. Maple-
Whitworth, Inc. (In re Maple-Whitworth, Inc.), 375 B.R. 558,
563 (B.A.P. 9th Cir. 2007). Sofris filed a notice of errata stat-
ing that the involuntary petition was a Chapter 11 petition. No
objection to the notice of errata has been filed. The record
confirms that the involuntary petition sought relief under
             IN THE MATTER OF MAPLE-WHITWORTH           3123
Chapter 11. The February 10, 2009 opinion is corrected to
reflect that the involuntary petition invoked Chapter 11, not
Chapter 7.